In a matrimonial action, the defendant husband appeals from so much of a judgment of divorce of the Supreme Court, Westchester County, dated May 27, 1976, as awarded (1) alimony in the amount of $1,500 per month and (2) an additional counsel fee of $7,500. Judgment modified, on the facts, by reducing the award of alimony to the amount of $1,000 per month, and the award of an additional counsel fee to the amount of $2,500. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The awards were excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.